Title: To Thomas Jefferson from John Vaughan, 15 March 1803
From: Vaughan, John
To: Jefferson, Thomas


          
            D sir
                            
            Philad. March 15. 1803
          
          The enclosed Accot. of a Method of preserving ship Bread from Weavils, I have extracted from Tilloc’s Philosophical Magazine for Decr. last—& I concieve it sufficiently important to trouble you with it—
          When our ships bring salt petre from the East Indies they sell the Bags for a low price, for the sake of the Nitre which  be extracted from them by boiling them, possibly they might hereafter be purchased to carry bread in—or the Bags made for the purpose of carrying bread, be boiled, as was the Case with the Bag in question—To avoid Rats the Bags might be put into Puncheons or tight trimed bread rooms.
           I remain with the greatest respect D sir. Your obt. Servant
          
            Jn Vaughan
          
        